                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHNNY M. ESPARZA,                                    )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )     No. 4:18-CV-782-NAB
                                                      )
DIANE MANLEY, et al.,                                 )
                                                      )
               Defendants.                            )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on defendants’ motion for additional time to respond to

plaintiff’s first amended complaint. (Docket No. 18). The motion states that additional time is

needed to investigate plaintiff’s allegations, and that counsel for plaintiff has indicated that he

has no objection to the Court granting defendants additional time. Good cause having been

shown, the Court will grant defendants’ motion and give defendants thirty (30) days from the

date of this order in which to file their response.

       Accordingly,

       IT IS HEREBY ORDERED that defendants’ motion for additional time to respond to

plaintiff’s first amended complaint (Docket No. 18) is GRANTED.

       IT IS FURTHER ORDERED that defendants shall have thirty (30) days from the date

of this order in which to file their response.

   Dated this 9th day of January, 2019.



                                                  /s/ Nannette A. Baker
                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE
